In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme .Court, Nassau County, dated January 10, 1974, which denied the application. Order reversed, on the law, without costs, and petition granted. Under the circumstances of ¡this' case, a preliminary trial should be held to resolve the issue of whether there was “ contact ” between the insured’s vehicle and an alleged hit and run ” vehicle (see Matter of Allstate Ins. Co. [Morales], 42 A D 2d 951). Gulotta, P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.